Citation Nr: 1501680	
Decision Date: 01/13/15    Archive Date: 01/20/15

DOCKET NO.  11-10 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA), to include as due to herbicide exposure.

2.  Entitlement to service connection for central sleep apnea (CSA), to include as due to herbicide exposure or as due to service-connected ischemic heart disease and/or cerebrovascular accident.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1965 to November 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which was issued by the RO in Indianapolis, Indiana.  Jurisdiction over this claim is currently with the RO in Waco, Texas.

In the April 2011 substantive appeal, the Veteran requested a Board hearing in Washington, DC.  In a November 2013 letter, the Veteran was notified that the requested Board hearing had been scheduled for December 2013; however, in a December 2013 statement, received prior to the scheduled hearing, the Veteran's representative requested that the hearing be canceled and that a decision be made based on the evidence of record.  For this reason, the appeal will proceed as the hearing request is considered to have been withdrawn.  38 C.F.R. § 20.702(e) (2014).

In April 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ).  The matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  Additional discussions regarding the AOJ's compliance with the April 2014 Board Remand are included in both the Duties to Notify and Assist and Remand sections below.

After reviewing the contentions and evidence of record, including the applicable regulations, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  In this regard, the Veteran has been diagnosed with mixed sleep apnea, which includes OSA and CSA.  As such, in this decision, the Board will bifurcate the service connection for sleep disorder issues, address the merits of the claim for service connection for OSA, and remand the claim for service connection for CSA.  See Locklear v. Shinseki, 24 Vet. App. 311 (2011) (bifurcation of a claim generally is within VA's discretion); Tyrues v. Shinseki, 23 Vet. App. 166, 178-79 (2009), aff'd, 631 F.3d 1380 (Fed. Cir. 2011) (holding that it is permissible to bifurcate a claim and to adjudicate the distinct theories of entitlement separately).

This appeal was processed using both the Virtual VA System and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issue of service connection for CSA is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam during the Vietnam Era and is presumed to have been exposed during such service to an herbicide agent, to include Agent Orange (AO).

2.  Obstructive sleep apnea is not a disability presumptively associated with herbicide exposure.

3.  The Veteran's obstructive sleep apnea is not related to service.


CONCLUSION OF LAW

The criteria for service connection for obstructive sleep apnea are not met.  38 U.S.C.A. §§ 1101, 1110, 1113, 1116, 5103, 5103A, 5107 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2014).  Such notice should also address VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Notice should be provided to a claimant before the initial unfavorable AOJ decision on a claim.  38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In a timely letter dated in August 2008, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate claim for service connection for sleep apnea, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The August 2008 letter also included provisions for disability ratings and for the effective date of the claim.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, a VA examination in June 2014, and the Veteran's and his spouse's statements.  

The Veteran was afforded an opportunity for a VA medical examination in connection with the claim for service connection for sleep apnea in June 2014 purusant to the April 2014 Board Remand.  38 C.F.R. § 3.159(c)(4) (2014).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); see also Stegall, 11 Vet. App. at 268.  The Board finds that the June 2014 VA examination is adequate with regard to the claim for service connection for obstructive sleep apnea.  As discussed in the Remand section below, the claim of service connection for central sleep apnea is remanded to obtain an addendum medical opinion.  Here, the fact that one part of a medical opinion may be inadequate (or arguably "insufficient") does not render the entire opinion "void," particularly dealing with complex medical causation issues, if that part of the medical opinion has actual validity (based on a review of the evidence).  The opinions rendered in the June 2014 VA examination pertaining to obstructive sleep apnea, as a whole, considers all the pertinent evidence of record, to include the statements of the Veteran, and provided complete rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for OSA, to include as due to herbicide exposure, has been met.  38 C.F.R. § 3.159(c)(4).

As such, the RO has provided assistance to the Veteran as required under 38 U.S.C.A. § 5103a, 5103A, and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide this appeal.  Mayfield, 444 F. 3d at 1328.  Hence, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the appeal.

Service Connection for Obstructive Sleep Apnea

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a) (2014).  Generally, service connection for a disability requires evidence of: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred in or aggravated by service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Obstructive sleep apnea is not a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions based on "chronic" in-service symptoms and "continuous" post-service symptoms under 38 C.F.R. §§ 3.303(b) and 3.309(a) do not apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A "veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent . . . unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  If a veteran was exposed to a herbicide agent during active military, naval, or air service, certain diseases, including prostate cancer, shall be presumed service connected if the certain requirements are satisfied, subject to rebuttal.  38 U.S.C.A. §§ 1113, 1116; 38 C.F.R. § 3.307(a), (d), 3.309(e).

In the case of a veteran who engaged in combat with the enemy in a period of war, lay evidence of in-service incurrence or aggravation of a disease or injury shall be accepted if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); Libertine v. Brown, 9 Vet. App. 521, 524 (1996); Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996).  The provisions of 38 U.S.C.A. § 1154(b), however, can be used only to provide a factual basis upon which a determination could be made that a particular disease or injury was incurred or aggravated in service, not to link the claimed disorder etiologically to a current disorder.  See Libertine, 9 Vet. App. at 522-23.  The provisions of 38 U.S.C.A. § 1154(b) do not establish service connection for a combat veteran; it aids him by relaxing the adjudicative evidentiary requirements for determining what happened in service.  Clyburn v. West, 12 Vet. App. 296, 303 (1999).

In rendering a decision on appeal, the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran contends that he has obstructive sleep apnea as a result of his military service, to include as a result of the difficulty he had sleeping during his combat service in Vietnam.  In the alternative, the Veteran contends that the OSA is due to herbicide exposure coincident with such service.  

The Board first finds that service personnel records reflect that the Veteran served in Vietnam from June 1966 to April 1967.  As such, exposure to herbicides during service in the Republic of Vietnam is presumed.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).

In addition, as discussed in the April 2014 Board Remand, the Veteran's service treatment records are negative for any complaints, treatment, or diagnoses referable to sleep apnea.  The Veteran explicitly denied frequent trouble sleeping at the time of the October 1967 separation examination.  While he reported shortness of breath and pain or pressure in the chest, it was noted that such resulted from a shrapnel wound to the left thorax that he incurred in Vietnam.

The record reflects that the Veteran is the recipient of the Combat Infantryman Badge and Purple Heart, which denote combat service.  As such, the provisions of 38 U.S.C.A. § 1154(b) are applicable in this case.  See 38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d); Libertine at 524.  While the Veteran's service treatment records are negative for complaints, treatment, or diagnoses referable to sleep apnea and he, in fact, denied frequent trouble sleeping at the time of his separation from service, his allegations that he had difficulty sleeping during service while out on ambush, waiting to do guard duty, coming off guard duty, or trying to sleep in forward bases are consistent with his combat service.  The Veteran has further alleged that such experiences set the pattern of only sleeping a few hours at a time.

After a review of all the evidence, the Board finds that the competent evidence demonstrates that the Veteran has a current disability of obstructive sleep apnea.  Most recently, in the June 2014 VA examination, the Veteran was diagnosed with mixed sleep apnea, to include obstructive sleep apnea and central sleep apnea (addressed in the Remand section below).

Obstructive sleep apnea is not on the presumptive list of diseases associated with herbicide exposure.  See 38 C.F.R. § 3.309(e).  Under the authority granted by Congress in the Agent Orange Act of 1991 and the Veterans Education and Benefits Expansion Act of 2001, VA has determined that a presumption of service connection is not warranted for any disease not affirmatively named in the presumptive list.  See 77 Fed.Reg. 47,924 (Aug. 10, 2012).  Based on the law, the Veteran cannot benefit from the herbicide nexus presumption, regardless of whether he was exposed to herbicides in-service.  Id.  Notwithstanding the foregoing, the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984), does not preclude establishment of service connection on alternative bases.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In this case, the remaining theory of entitlement is direct service connection under 38 C.F.R. § 3.303(d).  As stated, the current disability and in-service incurrence event, to include herbicide exposure and sleeping difficulties, are established.  The Board turns to whether a nexus exists between the two.  Shedden, 381 F.3d at 1167.

While the Board finds that the Veteran had in-service sleep difficulties (i.e., an in-service incurrence of sleep problems), the Board finds that the weight of the evidence demonstrates that the symptoms the Veteran experienced in service (having difficulty sleeping and only sleeping a few hours at a time) were not symptoms of a sleep apnea disorder.  Apnea is defined as the "cessation of breathing."  Obstructive sleep apnea is "sleep apnea resulting from collapse or obstruction of the airway with the inhibition of muscle tone that occurs during REM sleep.  In adults, it is seen primarily in middle aged [40-60] obese individuals, with a male predominance."  See DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 118 (31st ed.2007).  In this case, the Veteran does not complain that, during service, he stopped breathing while he slept, nor did he report that anyone else told him that he seemed to stop breathing while he slept, and there was no assessment of a sleep apnea disorder that pertained to these complaints.  The Veteran reported cessations of breathing during sleep only years after active service and in connection with the claim of service connection.  In addition, although the Veteran submitted a claim in August 2008 seeking service connection for multiple conditions, including sleep apnea, he did not include any symptoms of cessation of breathing while he slept.  In support of the claims, the Veteran's spouse submitted a statement in August 2008.  She indicated that, after the Veteran returned from military service, she would be awoken by the Veteran because he was jerking in his sleep.  At times, she reported that he would also toss and turn for hours.  Significantly, the Veteran's spouse did not report that the Veteran stopped breathing when he slept.

The Board further finds that the weight of the competent evidence demonstrates that the current obstructive sleep apnea is not related to service.  Pursuant to the April 2014 Board Remand, the Veteran was afforded a VA examination in June 2014.  The VA examiner opined that it is not at least as likely as not that the Veteran's sleep apnea is related to military service, including the irregular sleeping patterns coincident with combat service and/or the exposure to herbicides.  The VA examiner explained that medical literature does not indicate or suggest a causality association between OSA and Agent Orange herbicide exposure.  Instead, the VA examiner opined that the OSA is more likely related to the Veteran's increased body mass index, a risk factor for OSA.  The VA examiner had adequate information on which to base the medical opinion and provided an adequate rationale for the conclusion that is consistent with the facts in this case and is based on medical principles.  For these reasons, the Board affords the VA examiner's medical opinion regarding the etiology of the Veteran's OSA great probative weight.

Although the Veteran has asserted that the current OSA is causally related to the exposure to herbicides in service, he is a lay person and does not have the requisite medical expertise to be able to render a competent medical opinion regarding the cause of the OSA.  The mechanism by which herbicides might cause OSA decades after herbicide exposure is not inherently one observable by the five senses.  The Veteran's general statements regarding the relationship of the OSA to herbicide exposure provide no competent basis in common lay knowledge, lay observable symptoms, or lay report of a medical opinion by which the Veteran could offer a competent nexus evidence between OSA and in-service herbicide exposure.  In short, the Veteran offers a general, conclusory assertion that the OSA is related to in-service herbicide exposure without a foundation in either competent lay or competent medical evidence.  The Board affords these statements no probative value.  See Rucker, 10 Vet. App. at 74.  In short, the Board finds the competent opinion evidence of record from the June 2014 VA examiner, which is consistent with the accurate factual finding and assumption of history of a post-service onset of symptoms and diagnosis of obstructive sleep apnea, to be more probative than the Veteran's more recent and general contentions as to onset and etiology of symptoms that he claims are a sleep apnea disorder.  

Based on the evidence of record, the weight of the competent and credible evidence demonstrates no relationship between the Veteran's current OSA and active duty service, including herbicide exposure.  In addition, a nexus between herbicide exposure and OSA is not presumed as a matter of law.  For these reasons, the Board finds that a preponderance of the evidence is against the Veteran's claim of service connection for obstructive sleep apnea, on a direct and presumptive theory of service connection due to exposure to herbicides, and the claim must be denied.  There is no other alternative theory of entitlement for service connection for OSA raised reasonably by the record.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for obstructive sleep apnea, to include as due to herbicide exposure, is denied.


REMAND

Service Connection for CSA

Another remand is required in this case to ensure that there is a complete record upon which to decide the claim of service connection for CSA.  VA has a duty to make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) (2014).

While the Veteran has not specifically asserted that the current CSA is related to the service-connected ischemic heart disease or cerebrovascular accident, the Board must consider all theories of entitlement reasonably raised by the evidence of record, whether they are formally claimed in a VA application or not.  See Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  Because the June 2014 VA examination raises the possibility that the Veteran's claimed disability (central sleep apnea) is caused or aggravated by the service-connected ischemic heart disease or cerebrovascular accident, an addendum medical opinion is necessary.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (in reviewing a claim, VA is not required to raise sua sponte all possible theories of entitlement, but must consider those bases reasonably raised either by the claimant, or the evidence of record).  

Specifically, in the June 2014 VA examination, the VA examiner opined that the central sleep apnea is not "related to" the Veteran's military service, including irregular sleeping patterns coincident with combat service and/or the exposure to herbicides; however, in explaining this conclusion, the VA examiner cited, in part, to medical literature, which indicated that central sleep apnea are respiratory pauses caused by lack of respiratory effort and often is most commonly found in the presence of cardiac failure or neurologic disease, especially stroke (cerebrovascular accident).  The VA examiner indicated that it is impossible to partition the sleep disability into percentage caused by Veteran's CSA and the percentage caused by OSA.  

The VA examiner opined that, given the order of diagnosis and the fact that CSA is not often detected until after treatment for OSA has begun, the greatest percentage (i.e., more than 50 percent) is related to increased body mass index rather than the Veteran's service-connected cerebrovascular accident (a service-connected disability, which is associated with the service-connected ischemic heart disease).  The term "related to" does not encompass the question of aggravation (permanent worsening in severity beyond a normal progression).  See Stefl v. Nicholson, 21 Vet. App. 120, 123-25 (2007) (an adequate medical opinion addresses the appropriate theories of entitlement and provides a supporting rationale for any medical opinion).  For the above reasons, the Board finds that a remand for an addendum medical opinion is necessary to assist in determining the etiology of the central sleep apnea.

Accordingly, the issue of service connection for central sleep apnea is REMANDED for the following action:

1. If possible, obtain an addendum medical opinion from the VA physician who conducted the June 2014 VA examination, to attempt to ascertain the nature and etiology of the CSA.  The relevant documents in the claims file should be made available to, and be reviewed by, the VA examiner.  The VA examiner should note such review in the examination report (another examination of the Veteran is not required).

If the June 2014 VA examiner is not available, obtain the requested opinion from another VA physician.  If the VA examiner determines that an additional examination of the Veteran is necessary to provide reliable opinions as to causation and aggravation, such examination should be scheduled; however, the Veteran should not be required to report for another examination as a matter of course, if it is not found to be necessary.

The VA examiner should offer the following opinions:

a) Is it at least as likely as not (50 percent probability or greater) that the current CSA is caused by the service-connected ischemic heart disease and/or cerebrovascular accident?

b) If not caused by the service-connected ischemic heart disease or cerebrovascular accident, is it at least as likely as not (50 percent probability or greater) that the CSA is aggravated (permanently worsened in severity beyond the natural progression of the disease) by the service-connected ischemic heart disease or cerebrovascular accident?  If the VA examiner opines that the CSA is aggravated by the service-connected ischemic heart disease or cerebrovascular accident, he/she should indicate the degree of disability before aggravation and the current degree of disability.

The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

A rationale should be given for all opinions and conclusions rendered.  The opinions should address the particulars of this Veteran's medical history and the relevant medical science as applicable to this claim.

2. After completion of the above and compliance with the requested actions has been ensured, readjudicate the claim for service connection for central sleep apnea, in light of all the evidence of record.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a Supplemental Statement of the Case.  An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


